Appeal, insofar as taken from that portion of the Appellate Division order dismissing the appeal from the October 2014 Supreme Court order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, *960by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.
Chief Judge DiFiore taking no part.